DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species 1: the electrical switch is in the open circuit period of time based on a first control input from the clock and timer controller and the electrical switch is in the closed orientation for a closed circuit period of time based on a second control input from the clock and timer controller.
Species 2: the timer controller comprising a battery passivation instruction and a battery de-passivation instruction that toggle the electrical switch in the open and the closed orientations when executed by the timer controller with the electrical switch, the battery passivation instruction is defined by a closed period of time over which the first and second electrical leads are disconnected, and the battery de-passivation instruction is defined by a closed period of time over which the first and the second electrical leads are connected.
Species 3: the electrical switch comprising a closed orientation defined when the first and second electrical leads are in a closed circuit with the battery, the battery comprising the thin layer of passivation after a closed period of time in the closed circuit, the electrical switch comprising an open orientation defined when the first and second electrical leads are in an open circuit with the battery, the battery comprising the thick layer of passivation after an open period of time in the open circuit. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  The mutually exclusive a first control input from the clock and timer controller and the electrical switch is in the closed orientation for a closed circuit period of time based on a second control input from the clock and timer controller.  The mutually exclusive characteristics of Species 2 is the timer controller comprising a battery passivation instruction and a battery de-passivation instruction that toggle the electrical switch in the open and the closed orientations when executed by the timer controller with the electrical switch.  The mutually exclusive characteristics of Species 3 is the battery comprising the thin layer of passivation after a closed period of time in the closed circuit, the battery comprising the thick layer of passivation after an open period of time in the open circuit.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g. employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729